1

2

3

4                            IN THE UNITED STATES DISTRICT COURT
5                          FOR THE EASTERN DISTRICT OF CALIFORNIA
6

7     UNITED STATES OF AMERICA,                       Case No.: 1:05-CR-00351-001 LJO
8                           Plaintiff,
                                                      AMENDED ORDER OF RELEASE
9
            v.
10
      CESAR ROMERO,
11
                            Defendant.
12

13          A sentencing hearing regarding violation of supervised release was held April 1, 2019.
14   The defendant will be transported to Teen Challenge located in Ceres, California for intake
15   interview. After the interview Kevin Mitchel will immediately and directly return Cesar Romero
16   to the Fresno County Jail.
17          Status Conference re: Teen Challenge set for April 15, 2019, at 8:30am. before Judge
18   O’Neill.
19          The defendant shall be released on Tuesday, April 2, 2019 at 8:30am to Kevin Mitchel of
20
     the Federal Defender Office.
21

22
     IT IS SO ORDERED.
23

24      Dated:     April 1, 2019                          /s/ Lawrence J. O’Neill _____
                                                 UNITED STATES CHIEF DISTRICT JUDGE
25

26

27

28
